Citation Nr: 0810014	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  07-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.

Disposition of this case has followed a grant of a motion to 
advance this appeal on the Board's docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under VA laws and regulations, TDIU may be assigned where the 
combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  Age may not 
be considered in reaching this determination.  38 C.F.R. 
§ 4.19.

In this case, the veteran's service-connected disabilities 
include post-traumatic stress disorder (PTSD), evaluated as 
50 percent disabling; arthritis of the lumbar spine, 
evaluated as 20 percent disabling; tinnitus and residuals of 
a gunshot wound of the right Achilles region with 
metatarsalgia, both evaluated as 10 percent disabling; and a 
gunshot wound scar of the back and bilateral hearing loss, 
both evaluated as zero percent disabling.  The veteran's 
combined disability evaluation is 70 percent.  See 38 C.F.R. 
§ 4.25.  This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the veteran from 
securing or following a substantially gainful occupation.

The evidentiary development in this case, however, is 
inadequate.  The veteran's only contemporaneous VA 
examination, from January 2006, affirmed the diagnosis of 
arthritis of the lumbar spine but did not address the effect 
of this disorder on his employability.  The remaining 
service-connected disabilities have not been addressed on 
examination at all, notwithstanding the fact that an October 
2007 statement from a Vet Center nurse practitioner indicates 
that the veteran's service-connected PTSD has increased in 
severity, with thoughts of harming himself.  A more thorough 
VA examination, addressing all of the veteran's disorders and 
their cumulative effect on his ability to secure and follow a 
substantially gainful occupation, is thus "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from Boston VA Medical 
Center (VAMC), dated up to December 2005 and one physical 
therapy report from that same facility dated in October 2007.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records from the Boston VAMC 
since December 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected disabilities from the Boston 
VAMC from December 2005 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the effect of his 
service-connected disorders on his 
employability.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran's 
service-connected disorders in and of 
themselves (PTSD, arthritis of the lumbar 
spine, tinnitus, residuals of a gunshot 
wound of the right Achilles region with 
metatarsalgia, a gunshot wound of scar of 
the back, and bilateral hearing loss) 
preclude the veteran from securing and 
following a substantially gainful 
occupation.  This opinion should not in 
any way be predicated on either the 
veteran's nonservice-connected disorders 
or on his age.  A complete rationale for 
this opinion should be provided in a 
typewritten report.

If deemed necessary, multiple VA 
examinations may be afforded in this 
case, but any opinion as to 
unemployability must take into account 
all of the veteran's service-connected 
disorders.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

